Citation Nr: 1703959	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  13-02 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma, to include as due to asbestos exposure.

2.  Entitlement to service connection for sleep apnea, to include as due to asbestos exposure.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1982 to March 1999.  This appeal comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2016 the Veteran testified at a hearing before the undersigned.  A transcript of that hearing is of record.


REMAND

The matter requires remand for completion of the record and further development.  A full and complete copy of the July 2012 rating decision is missing from the claims file.  An incomplete copy is currently associated with the claims file.  A full and complete copy of the July 2012 rating decision must be obtained and associated with the claims file.  A review of the full and complete July 2012 rating decision will make it possible to clarify and address any claim regarding a deviated nasal septum, which although listed as not being service-connected on the July 2012 rating decision's code sheet, states that it is a static disability, receiving a 0 percent disability rating from May 11, 2010.  A deviated nasal septum is raised in the Veteran's lay statement as part of the January 2013 substantive appeal.

The January 2013 substantive appeal also states that the Veteran has been awarded disability benefits from the Social Security Administration (SSA) based on his disabilities, including those on appeal here.  The corresponding SSA medical records must be obtained.

The Veteran in the January 2013 substantive appeal also stated that he served aboard a number of older naval ships, which he believed to contain asbestos, and which contributed to the claimed asthma and sleep apnea disabilities.  During the September 2016 hearing the Veteran testified that he served aboard the USS Copeland FFG-25, the USS Missouri BB-31, and the USS Stark FFG-31, as a ship serviceman and a damage control petty officer repairing hatches, dowels, and performing maintenance on air conditioning units, laundry equipment, and other equipment.  He also testified that during service his spouse observed that he was not breathing well while he slept.  He further testified that while in service he sought medical treatment at the military treatment facilities at Kings Bay, Georgia and at the Jacksonville Naval Hospital.

Proper development of a claim of service connection for a disability claimed to be due to exposure to asbestos includes ascertaining the nature and extent of exposure to asbestos in service, if any; the nature and extent of exposure to asbestos prior to, and following, service, if any; determining whether or not the Veteran has an asbestos-related disease; determining whether an asbestos-related disease is related to the Veteran's exposure to asbestos in service.  The Board finds that development has not been completed.

The record does not include adequate development or findings regarding exposure to asbestos in service or elsewhere; adequate development of medical evidence as to whether or not the Veteran has an asbestos-related disease; or adequate development of medical evidence regarding whether or not any diagnosed asthma or sleep apnea is related to exposure to asbestos in service.  Accordingly, further development is required and a formal finding of fact for the record regarding the nature and extent of exposure to asbestos during service and after service.

During the September 2016 hearing the Veteran testified that he experienced no issues with the left knee prior to service.  During boot camp, he stated that he experienced sharp, shooting pains in the left knee after slipping on ice, was diagnosed with a sprain, and thereafter wrapped his left knee with an ace bandage.  He stated that he sought help in 2009, approximately 10 years later when he could barely walk.  He was diagnosed with a torn meniscus, had an MRI, and was told that the left knee condition could possibly be from an old injury or knee strain.  He used a knee brace to walk and a cane with the home stairs when knee arthritis occurred.  

The Veteran also testified that he experienced no issues with the right knee prior to service, but thought he slipped and fell on a ship inservice, and was told he had water on the knee and given light duty for a few weeks.  The Veteran's statements in the January 2013 substantive appeal also suggest a contention that the right knee disability was made worse by a left knee disability, which caused him to compensate his weight and balance to alleviate the left knee disability.  

The Veteran also testified that he experienced no issues with hypertension prior to service, but had high blood pressure readings during service, was formally diagnosed with hypertension in 2005, and is on medication and home-monitors the blood pressure.  The July through September1998 service medical records show high blood pressure readings, directed follow-up of such readings, and a separation examination with a high sitting blood pressure reading.

The most recent VA examination for service connection for respiratory disabilities was in May 2012.  The most recent VA examinations and opinion for service connection for the right and left knees and sleep apnea were provided in May 2010.  A VA examination and opinion for service connection for hypertension was provided in January 2006.  Private medical opinions opining that right and left knee disabilities at least as likely as not related to service, were submitted in October and November 2016.  

A VA examination and opinion must be obtained for each claimed disability, taking into consideration the above-referenced evidence once it is obtained and associated with the record, the September 2016 testimony of the Veteran, and the October and November 2016 private medical opinions.

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA and private records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the July 12, 2012, rating decision, and associate it with the claims file.

2.  Obtain all outstanding VA medical records and private medical records, and associate them with the claims file.

3.  Obtain the Veteran's Social Security Administration (SSA) records pertaining to a claim for disability benefits, including all decisions and associated medical records, and associate them with the claims file.  If the records are not available, all efforts to obtain them and any negative responses received must be documented in the claims file.

4.  Ask the Veteran to provide the identifying information and releases necessary for VA to secure the following :

(a) All records pertaining to a claim for asbestos injury benefits.  He should also identify all places of his post-service employment, indicating whether or not the employment involved any exposure to asbestos. 

(b) Any clinical records of any additional (records of which are not already associated with the record) evaluations or treatment he received for respiratory complaints since separation from service. 

(c) Any and all private treatment he may have received for respiratory complaints since service.

5.  Secure for the record all pertinent records the Veteran was requested to identify and authorize VA to secure.

6.  Then, the complete for any further development indicated and make formal findings of fact for the record regarding the nature and extent of the Veteran's exposure to asbestos during service and after service, specifically considering and addressing allegations of exposure to asbestos aboard the USS Copeland FFG-25, the USS Missouri BB-31, and the USS Stark FFG-31 during service.

7.  Then, schedule the Veteran for an examination by a VA pulmonologist to ascertain the nature and likely etiology of any respiratory disability, including asthma and sleep apnea, and specifically whether he has an asbestos-exposure-related lung disease, and if so whether or not it is related to exposure to asbestos in service, or more likely related to any post-service exposure to asbestos.  The examiner must review the claims file and the findings of the RO regarding asbestos exposure during and after service.  The report should note that review.  Any studies deemed necessary should be completed.  All opinions must include a rationale.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Diagnose each respiratory disability found.  If a sleep apnea or asthmas is not found, please reconcile that conclusion with the notations of a history of asthma and sleep apnea.

(b)  If a respiratory disability is diagnosed, please identify the likely etiology for each respiratory disability entity diagnosed.  Specifically opine whether it is at least as likely as not (50 percent or greater probability) that each respiratory disability found was incurred or aggravated during the Veteran's active service, to include as due to any exposure to asbestos in service?  

8.  Then, schedule the Veteran for a VA examination with a medical doctor of appropriate expertise addressing the etiology of hypertension.  The examiner must review the claims file and should note that review in the report.  A complete history of symptoms should be elicited from the Veteran.  Any tests deemed necessary should be conducted and all findings should be reported.  The examiner should consider the Veteran's and other lay statements regarding onset, inservice injury, and continuity of symptomatology since service, including the September 2016 hearing testimony of the Veteran, and the Veteran's December 2009 statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and reconcile them with all pertinent evidence of record.  The examiner should provide the following medical opinions: 

(a)  Is it at least as likely as not (50 percent or greater probability) that hypertension developed within one year after separation from service?  Cite to any evidence to support that opinion.

(b)  Is it at least as likely as not (50 percent or greater probability) that hypertension had its clinical onset during any period of active duty, or is otherwise related to any in-service disease, event, or injury?

9.  Then, schedule the Veteran for a VA examination with a medical doctor of appropriate expertise addressing the etiology of any left and right knee disabilities.  The examiner must review the claims file and should note that review in the report.  A complete history of symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  The examiner should consider the Veteran's statements and other lay statements regarding onset, inservice injury, and continuity of symptomatology since service, including the September 2016 hearing testimony of the Veteran, and the Veteran's December 2009 and June 2011 statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record, including the October 2016 and November 2016 private medical opinions.  The examiner should provide the following medical opinions: 

(a)  Is it at least as likely as not (50 percent or greater probability) that any left knee disability developed within one year after separation from service?  Cite to any evidence to support that opinion.

(b)  Is it at least as likely as not (50 percent or greater probability) that a left knee disability had its clinical onset during any period of active duty, or is otherwise related to any in-service disease, event, or injury?

(c)  Is it at least as likely as not (50 percent or greater probability) that any right knee disability developed within one year after separation from service?  Cite to any evidence to support that opinion.

(d)  Is it at least as likely as not (50 percent or greater probability) that a right knee disability had its clinical onset during any period of active duty, or is otherwise related to any in-service disease, event, or injury?

(e) Is it at least as likely as not (50 percent probability or greater) that the any right knee disability was caused by a left knee disability?

(f) Is it at least as likely as not (50 percent probability or greater) that a right knee disability has been aggravated (permanently worsened beyond the normal progress of the disorder) by a left knee disability?

10.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

